Title: From Thomas Jefferson to William Carmichael, 14 June 1787
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris June 14. 1787.

Having got back to Paris three days ago, I resume immediately the correspondence with which you have been pleased to honour me. I wish I could have begun it with more agreeable information than that furnished me by Mr. Grand, that the funds of the United states here are exhausted and himself considerably in advance, and by the Board of treasury at New York that they have no immediate prospect of furnishing us supplies. We are thus left to shift for ourselves without previous warning. As soon as they shall replenish Mr. Grand’s hands, I will give you notice, that you may recommence your usual draughts on him, unless the Board should provide a separate fund for you, dependant on yourself alone, which I have strongly and repeatedly pressed on them in order to remove the indecency of suffering your draugh[ts] to pass thro;’ any intermediate hand for paiments.
My letters from America come down to the 24th. of April. The disturbances in the Eastern states were entirely settled. I do not learn that the government had made any examples. Hancock’s  health being re-established, the want of which had occasioned him to resign the government of Massachusets, he has been re-elected to the exclusion of Govr. Bowdoin. New York still refuses to pass the impost in any form and were she to pass it, Pennsylvania will not uncouple it from the Supplementory funds. These two states and Virginia are the only ones, my letters say, which have paid any thing into the Continental treasury for a twelvemonth past. I send you a copy of a circular letter from Congress to the several states insisting on their removing all obstructions to the recovery of British debts. This was hurried that it might be delivered to the assembly of New York before they rose. It was delivered, but they did nothing in consequence of it. The Convention to be assembled at Philadelphia will be an able one. Ten states were known to have appointed. Maryland was about to appoint. Connecticut was doubtful: and Rhode island had refused. We are sure however of eleven states. South Carolina has prohibited the importation of slaves for three years; which is a step towards a perpetual prohibition. Between six and seven hundred thousand acres of land are actually surveied into townships and the sale to begin immediately. They are not to be sold for less than a dollar the acre in public certificates. I wrote you from Bourdeaux, on the subject of Colo. Smith. I was sorry I missed him there, for other reasons as well as from a curiosity to know his errand.—The Notables have laid the foundation of mu[ch] good here; you have seen it detailed in the public papers. The Prince of Wales is likely to recover from his illness, which was very threatening. It is feared that three powers have combined to lift the Prince of Orange out of his difficulties. Have you yet the cypher of which I formerly wrote to you, or any copy of it? I am with sincere esteem Dr. Sir your most obedient & most humble servant,

Th: Jefferson

